NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with 
                                   Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Submitted March 18, 2009
                                  Decided April 13, 2009

                                           Before

                             WILLIAM J. BAUER, Circuit Judge

                             ILANA DIAMOND ROVNER, Circuit Judge

                             TERENCE T. EVANS, Circuit Judge

No. 08‐3955

UNITED STATES OF AMERICA,                           Appeal from the United States District
                Plaintiff‐Appellee,                 Court for the Southern District of
                                                    Indiana, Indianapolis Division.
       v.
                                                    No. 99 CR 59
MARVIN DUMES,
          Defendant‐Appellant.                      Larry J. McKinney, Judge.



                                          ORDER

       Marvin Dumes pled guilty to a 1999 indictment charging him (and 21 others) with
conspiracy to possess cocaine and cocaine base with intent to distribute.  His guideline
range was 151 to 188 months.  The sentence he received was 170 months.  His appeal to us
was unsuccessful.  United States v. Dumes, 313 F.3d 372 (7th Cir. 2002).

       In 2008, Dumes filed a motion in the district court to reduce his sentence pursuant to
18 U.S.C. § 3582(c)(2).  The motion was denied and Dumes appeals.
No. 08‐3955                                                                              Page 2


        In denying the motion, the district court said: “As directed by 18 U.S.C. § 3582(c)(2),
the Court has considered the relevant factors and determined the defendant is not eligible
for a reduction.”

       The district court’s decision was correct because Dumes’s sentence was not based on
a sentencing range that was reduced by the amendment to the guideline provisions
regarding crack cocaine.  While Dumes participated in a conspiracy that involved the
distribution of powder cocaine and crack cocaine, he was sentenced based on the sentencing
guidelines for powder cocaine.  Thus, the district court did not err in denying Dumes’s §
3582 motion because Dumes is ineligible for a reduction under the amendments to § 3582.

       The judgment of the district court is AFFIRMED.